GIEGERICH, J.
Even conceding that the plaintiff’s agreement that the work was to be done to the satisfaction of the defendant’s agent applied to all that was contracted for, the fact remains that there was a conflict in the evidence as to whether the work was done in a workmanlike and proper manner. It was competent for the trial judge to find in favor of the plaintiff upon this conflict. The work in question consisted of painting and kalsomining rooms in a flat or apartment, and evidently was not of a character where individuality of taste or fancy was involved. If as a matter of fact the work was well done, as the judgment indicates the trial court found it to be, the defendant’s agent could not arbitrarily or capriciously assert that he was dissatisfied.
The errors.complained of in the rulings on evidence, if any were committed, were insignificant and not of such character as to affect the result.
The judgment should be affirmed, with costs. All concur.